Name: Council Regulation (EEC) No 1680/83 of 21 June 1983 amending Regulation (EEC) No 1040/82 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 83 Official Journal of the European Communities No L 165/5 COUNCIL REGULATION (EEC) No 1680/83 of 21 June 1983 amending Regulation (EEC) No 1040/82 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme Council Regulation (EEC) No 1 040/82 (4) should therefore be altered, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1040/82 is hereby replaced by the following : 'Article 1 The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 41 762 tonnes of butteroil under the 1982 food-aid programme, as provided for in Regulation (EEC) No 1039/82, are as set out in the Annex.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme ('), as amended by Regulation (EEC) No 1679/83 (2), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas Regulation (EEC) No 1679/83 has reduced the figure for the total volume of milk fats supplied as food aid for 1982 to 41 762 tonnes ; Whereas the corresponding figure for total food aid in the form of milk fats referred to in Article 1 of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 120 , 1 . 5 . 1982, p. 5 . ( 2) See page 4 of this Official Journal . ( 3 OJ No C 119 , 4 . 5 . 1983 , p. 7 . (4) OJ No L 120, 1 . 5 . 1982, p. 7 .